
	
		II
		112th CONGRESS
		1st Session
		S. 492
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2011
			Mr. DeMint (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Communications Act of 1934 to prohibit
		  Federal funding for the Corporation for Public Broadcasting after fiscal year
		  2013.
	
	
		1.Prohibition on Federal funds
			 for Corporation for Public Broadcasting after fiscal year 2013
			(a)In
			 generalSection 396 of the
			 Communications Act of 1934 (47 U.S.C. 396) is amended by adding at the end the
			 following new subsection:
				(n)Prohibition on Federal funds after fiscal year
		  2013No Federal funds may be made available to
				the Corporation for Public Broadcasting after fiscal year
				2013.
					.
			(b)Corporation
			 prohibited from accepting Federal fundsSubsection (g) of section 396 of the
			 Communications Act of 1934 (47 U.S.C. 396(g)) is amended—
				(1)in paragraph
			 (2)(A), by inserting subject to paragraph (3)(C), before
			 obtain; and
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking ; and and inserting a semicolon;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)accepting funds from the Federal Government
				after fiscal year
				2013.
							.
					(c)Conforming
			 amendmentsSection 396 of the Communications Act of 1934 (47
			 U.S.C. 396) is further amended—
				(1)in subsection
			 (k)(3)(A)(iv)(II), by inserting through fiscal year 2013 after
			 amounts received; and
				(2)in subsection
			 (m)—
					(A)in paragraph (1),
			 by inserting through fiscal year 2013 after every three
			 years thereafter; and
					(B)in paragraph (2),
			 by inserting and through fiscal year 2013, after
			 1989,.
					
